      Case 1:19-cv-07984-JGK Document 41 Filed 06/02/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
WILLIAM LOFTUS, individually and on
behalf of all others similarly
situated,                                       19-cv-7984 (JGK)

                     Plaintiff,                 MEMORANDUM OPINION AND
                                                ORDER
          - against -

SIGNPOST INC.,

                    Defendant.
────────────────────────────────────
 JOHN G. KOELTL, District Judge:

     The plaintiff brings this putative class action against

Signpost Inc., alleging violations of the Telephone Consumer

Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227 et seq. The

defendant, Signpost Inc., moves to stay this action pending the

decision of the Supreme Court in Barr v. Am. Ass’n of Political

Consultants, No. 19-631, 140 S. Ct. 812 (“AAPC”). For the

reasons discussed below, the defendant’s motion is granted.

                                   I.

     The following facts are taken from the Amended Complaint

and are undisputed unless otherwise noted. The plaintiff alleges

that the defendant uses an “automatic telephone dialing system”

(“ATDS”) to make automated calls to individuals to solicit

business. Amended Compl. ¶ 35. The defendant uses a pre-loaded

list of telephone numbers that are automatically dialed in

sequence; when an individual answers the phone, the individual
      Case 1:19-cv-07984-JGK Document 41 Filed 06/02/20 Page 2 of 7



is transferred to the defendant’s customer service

representative. Id. at ¶¶ 36-38. The plaintiff received three

calls at his wireless phone number on July 3, 2019; August 27,

2019; and August 30, 2019. Id. at ¶¶ 40-41, 57, 68. The calls

were made without the plaintiff’s consent. Id. at ¶¶ 53, 75. The

plaintiff also alleges that the defendant failed to follow

regulations requiring companies to maintain a do-not-call list,

training personnel about the list, and honoring do-not-call

requests. Id. at ¶¶ 22, 72-74.

     The TCPA defines an ATDS as “equipment which has the

capacity – to store or produce telephone numbers to be called,

using a random or sequential number generator; and to dial such

numbers.” 27 U.S.C. § 227(a)(1). The TCPA makes it unlawful for

a party make a call using an ATDS “to any telephone number

assigned to a . . . cellular telephone service. . . , unless

such call is made solely to collect a debt owed to or guaranteed

by the United states.” 27 U.S.C. § 227(b)(1)(A).

     On November 22, 2019, the defendant moved for a stay of the

proceeding because the Second Circuit Court of Appeals was

expected to define the scope of an ATDS in two cases— Kloth-

Zanard v. Bank of Am., No. 19-2043 and Duran v. La Boom Disco,

Inc., No. 19-600. The defendant also moved for a stay under the

primary jurisdiction doctrine because the FCC issued a Request

for Comment on how it should interpret the TCPA and had yet to


                                   2
        Case 1:19-cv-07984-JGK Document 41 Filed 06/02/20 Page 3 of 7



publish a ruling. On January 31, 2020, the defendant notified

the Court that the Supreme Court granted a writ of certiorari in

Barr v. Am. Ass’n of Political Consultants, No. 19-631, 140 S.

Ct. 812. The question presented in Barr is “[w]hether the

government-debt exception to the TCPA's automated-call

restriction violates the First Amendment, and whether the proper

remedy for any constitutional violation is to sever the

exception from the remainder of the statute.” Barr, Question

Presented Report.

     On April 7, 2020, the Second Circuit Court of Appeals

decided Duran. See 955 F.3d 279 (2d Cir. 2020). The defendant

agrees that the decision of the Court of Appeals resolves one of

the three bases for which the defendant sought a stay. Of the

remaining two, the defendant argues that the most important

basis for a stay is the Supreme Court’s imminent decision in

Barr.

                                    II.

     A district court’s “power to stay proceedings is incidental

to the power inherent in every court to control the disposition

of the cases on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Louis Vuitton Malletier

S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012) (quoting

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In determining




                                     3
      Case 1:19-cv-07984-JGK Document 41 Filed 06/02/20 Page 4 of 7



whether to grant a stay, courts in this district consider five

factors:

           (1) the private interests of the plaintiffs
           in proceeding expeditiously with the civil
           litigation as balanced against the prejudice
           to the plaintiffs if delayed; (2) the
           private interests of and burden on the
           defendants; (3) the interests of the courts;
           (4) the interests of persons not parties to
           the civil litigation; and (5) the public
           interest.

Kappel v. Comfort, 914 F. Supp. 1056, 1058 (S.D.N.Y. 1996); see

also Estate of Heiser v. Deutsche Bank Tr. Co. Americas, No. 11-

CV-1608, 2012 WL 5039065, at *2–3 (S.D.N.Y. Oct. 17, 2012)

(discussing wide use of Kappel test by courts in this district

to stay civil case pending an appeal in a related matter).

Further, “[p]ostponing the final disposition of a case pending

an upcoming decision by the United States Supreme Court is a

practice exercised by the Second Circuit in the interest of

judicial economy.” Jugmohan v. Zola, No. 98-CV-1509, 2000 WL

222186, at *5 (S.D.N.Y. Feb. 25, 2000); see also Sikhs for

Justice v. Nath, 893 F. Supp. 2d 598, 622 (S.D.N.Y. 2012) (A

court may “properly exercise its staying power when a higher

court is close to settling an important issue of law bearing on

the action.”).

                                  III.

     The Supreme Court held oral argument in Barr on May 6,

2020. A stay until July 17, 2020, by which time a decision by


                                   4
      Case 1:19-cv-07984-JGK Document 41 Filed 06/02/20 Page 5 of 7



the Supreme Court is expected, is appropriate. Four factors

clearly weigh in favor of a stay. The defendant has a

substantial interest in avoiding unnecessary litigation, which

could be substantial given that the case is asserted as a class

action. Because it is possible that the Supreme Court may

invalidate the automated-call restriction entirely, rather than

severing any unconstitutional provision from the statute, this

action could be rendered moot by the Supreme Court’s decision.

Third parties thus also have an interest in a stay because the

Supreme Court’s decision could moot the need for discovery from

third parties. The plaintiff argues that if the government debt-

collection exception were found to be unconstitutional, the

Supreme Court would be unlikely to invalidate the entire TCPA

provision and would instead sever the government debt-collection

exception from the statute’s provisions. While the Fourth and

Ninth Circuit Courts of Appeals have severed the government-debt

exception from the TCPA, see Duguid v. Facebook, Inc., 926 F.3d

1146, 1156-57 (9th Cir. 2019); Am. Ass’n of Political

Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d 159, 171

(4th Cir. 2019), it is not clear that the Supreme Court will do

the same. Moreover, oral argument has already been held, and a

stay until the Supreme Court issues its decision will be brief.

The Court and public also have an interest in the efficient

conduct of litigation. Even a decision from the Supreme Court


                                   5
      Case 1:19-cv-07984-JGK Document 41 Filed 06/02/20 Page 6 of 7



that would not be dispositive of issues in this case could

contain guidance that would allow this litigation to proceed on

a reasonable and efficient basis. Additionally, the exigencies

of the COVID-19 pandemic have made the process of litigation

more difficult. A stay in these circumstances conserves judicial

resources and avoids unnecessary expense for a cause of action

that may ultimately be rendered moot. Various district courts

have granted stays of cases regarding the TCPA’s restriction on

automated calls based on similar reasoning. See e.g., Lacy v.

Comcast Cable Commc’ns, LLC, No. 3:19-CV-05007-RBL, 2020 WL

2041755, at *1-*2 (W.D. Wash. Apr. 28, 2020) (collecting cases);

Boger v. Citrix Sys., Inc., No. 8:19-CV-01234-PX, 2020 WL

1939702, at *2 (D. Md. Apr. 22, 2020); Nakai v. Charter

Commc’ns, Inc., No. CV 19-8035-GW-SSX, 2020 WL 1908949, at *6

(C.D. Cal. Apr. 15, 2020).

     The plaintiff argues that a stay would be against his

interests because proceeding expeditiously would ensure that

documents are not destroyed before they can be accessed through

discovery. However, the defendant has attested that it is aware

of its obligations and has instituted a litigation hold to

preserve documents that may be relevant to the litigation.

Foster Decl., Dkt. No. 33. The stay is for a short amount of

time and any alleged harm to the plaintiff, including a short

delay of his claim that the defendant failed to establish and


                                   6
         Case 1:19-cv-07984-JGK Document 41 Filed 06/02/20 Page 7 of 7



follow do-not-call procedures, is minimal. See Boger, 2020 WL

1939702, at *1-*2 (granting stay pending the Supreme Court’s

decision in Barr, despite the plaintiff’s claim that the

defendant violated the TCPA’s do-not-call provisions).

Accordingly, the stay will not prejudice the plaintiff.

     The balance of the relevant factors weighs decidedly in

favor of briefly staying this case.

                                 CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The defendant’s motion to stay

this case is granted. The case is stayed until July 17, 2020. On

or before that date, the parties shall provide the Court with a

status report on the case including the effect of any Supreme

Court decision in the Barr case. The Clerk is directed to close

Docket No. 27.

SO ORDERED.

Dated:       New York, New York
             June 2, 2020                      /s/ John G. Koeltl
                                          ___________________________
                                                 John G. Koeltl
                                          United States District Judge




                                      7
